



COURT OF APPEAL FOR ONTARIO

CITATION:
Petroniuk
    (Re), 2012 ONCA 559

DATE: 20120824

DOCKET: C55063

Feldman, Sharpe and Ducharme JJ.A.

IN THE MATTER OF:  Elizabeth Petroniuk

Elizabeth Petroniuk, acting in person

Anita Szigeti, for
amicus curiae

Jean D. Buie, for the Centre for Addiction and Mental
    Health

Avene Derwa, for the Attorney General

Heard: August 24, 2012

On appeal against the disposition of the Ontario Review
    Board dated, January 30, 2012.

APPEAL BOOK ENDORSEMENT

[1]

This is an appeal from the disposition of the Review Board dated January
    30, 2012.

[2]

Ms. Petroniuk on her own behalf asks this court to order an absolute
    discharge.
Amicus curiae
, Ms. Szigeti, supported by the hospital CAMH,
    submits that the Board erred by failing, before the close of the hearing, to
    canvas with all the parties the proposed terms of the disposition order. She
    submits that the Board imposed a 24 hour/7 day a week supervision requirement
    where the hospital allows the appellant to live in the community, when the
    evidence was that the appellant required a high level of supervision, but that
    was not described with any further specificity.
Amicus
also submits
    that the Board erred by not allowing as a possible disposition by the hospital,
    overnight visits by the appellant with her mother.
Amicus
and the
    hospital request referral back to the Board. The Attorney General takes the
    position that the Board made no error and its disposition should not be
    disturbed.

[3]

We agree with
amicus
that the Board should have canvassed the
    parties with respect to the terms of the disposition order in order to clarify
    the parties positions and submissions on the specific terms of the order. In
    this case, the 24 hour/7 day a week supervision requirement, we are told, is
    extremely restrictive and puts severe constraints on the ability of the
    hospital to allow any community living if that becomes appropriate.

[4]

In our view, there is no need, however, to refer the matter back to the
    Board to address this issue. Rather, this court can change the particular words
    of  condition (g) to strike the words 24 hours a day, leaving it to the
    hospital to decide what is appropriate as circumstances require and at the
    relevant time.

[5]

We agree, however, with the Attorney General that the Board was entitled
    not to allow overnight passes. On the evidence the Board heard after the issue
    was canvassed with Dr. Darby, there was no realistic possibility that such an
    order could be made.

[6]

In the result, the appeal is allowed in part, and the order is amended
    in condition 2(g) to delete the words 24 hours a day.


